
	
		II
		111th CONGRESS
		1st Session
		S. 2691
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on AE 0172747
		  Ether.
	
	
		1.AE 0172747 Ether
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.002-Chloro-4-mesyl-3-[(2,2,2-trifluoroethoxy)methyl]benzoic acid
						(CAS No. 120100–77–8) (provided for in subheading 2930.90.29)3.3%No
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
